Citation Nr: 0609903	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to February 1, 1995, 
for the grant of service connection for degenerative joint 
disease of the lumbar spine.

(Claims of service connection for a cervical spine disorder 
and for a total rating based on individual unemployability 
are the subjects of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
St. Louis RO, which granted service connection for 
degenerative joint disease of the lumbar spine with pain on 
motion as secondary to service-connected left tibia and 
fibula disability, effective from May 11, 1998.  The veteran 
disagreed with the RO's determination.  In a May 2001 rating 
decision, the RO awarded an effective date of February 1, 
1995.  In March 2004, the veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C. concerning 
the issue on appeal.  A copy of the hearing transcript has 
been associated with the claims file.  The Board remanded the 
claim in December 2004.  The matter has been returned to the 
Board for appellate review.  

The issues of entitlement to secondary service connection for 
a cervical spine disorder and a total evaluation based on 
individual unemployability due to service-connected 
disabilities are the subject of a separate decision.  


FINDINGS OF FACT

On February 1, 1995, a claim was received for service 
connection for a low back disorder as secondary to service-
connected disabilities of the lower extremity.  There was no 
informal claim, formal claim, or written intent to file a 
claim prior to February 1, 1995.




CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
1995, for the grant of service connection for degenerative 
joint disease of the lumbar spine have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

In this case, the claim for an earlier effective date was 
received in a notice of disagreement after the grant of 
entitlement to service connection.  Adequate notice had not 
previously been given, and a letter fully satisfying the duty 
to notify was sent to the veteran in December 2004.  Although 
notice was not provided as to the rating awarded, see Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
propriety of the rating is not an issue that is now before 
the Board.  Consequently, a remand of the effective date 
question is not required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has not identified any relevant, 
outstanding evidence that would support his earlier effective 
date claim, and given the nature of such claims, other 
development, such as VA examination, is not warranted.  
Accordingly, VA has satisfied its duty to assist.

II. Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  

The effective date in this claim has been set in accordance 
with the date of receipt the veteran's claim in February 
1995.  See 38 C.F.R. § 3.400.  An earlier effective date in 
this case would thus require VA to construe a communication 
received earlier than February 1, 1995, as a claim for 
service connection.  The veteran urges that documents in the 
record dated prior to February 1, 1995, constitute 
unadjudicated claims and justify an earlier effective date.  
Specifically, he points to copies of VA examinations dated in 
1988 and 1989 which he argues are informal claims.  He also 
argues that his initial claim in 1988 included a claim of 
service connection for degenerative joint disease of the 
lumbar spine.  Nevertheless, after a review of the record, 
and for the following reasons, the Board finds no earlier 
claim for service connection for degenerative joint disease 
of the lumbar spine.  

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The Board finds that the veteran's July 1975 claim was for 
left tibia and fibula disability only; there was no mention 
of a back disability.  Additionally, his claim filed in June 
1988 cannot be construed as a claim for service connection 
for a back disability.  This claim listed a broken left leg 
as the disability for which service connection was sought.  
Similarly, the VA examination in October 1988 contained no 
complaints or findings related to the back or degenerative 
joint disease of the lumbar spine.  This cannot be construed 
as an informal claim for service connection.  As these do not 
even reference degenerative joint disease of the lumbar 
spine, they clearly cannot be claims for service connection 
for that disorder.  

The Board further finds that the veteran's claim filed in 
July 1989 cannot be construed as a claim for service 
connection for a back disability.  This claim listed a 
fractured nose, head injury, and a left knee condition.  It 
was noted that all of these problems, as well as the broken 
left leg, stemmed from a motor vehicle accident in 1973 in 
service.  The September 1989 VA examination report contained 
a complaint list noted by the veteran, dated August 10, 1989, 
as follows:  headaches, knee problems, lower leg pain, lower 
back stiffness, poor circulation.  The examination report 
shows that the history reported on the consultation report, 
the physical findings and diagnosis addressed only the left 
knee, face and finger, and were negative for any mention of 
the low back.  Consequently, absent a finding of low back 
disability, this examination report does not represent an 
implied claim.

Clearly, the July 1989 claim and the actual examination 
report do not reference degenerative joint disease of the 
lumbar spine or the back and cannot be construed as claims 
for service connection for that disorder.  As to whether the 
statement made by the veteran in August 1989 can be construed 
as a claim for service connection for degenerative joint 
disease of the lumbar spine, the Board finds, in the context 
of the rest of the evidence presented at that time, that it 
may not.  Although a claim is defined broadly, the Board 
finds this one statement, without any follow-up communication 
or complaint, particularly at the examination, to not be a 
claim because it fails to request a determination of 
entitlement or evidence a belief in entitlement to a benefit.  
This is particularly true because there was no mention of the 
low back on the actual examination in September 1989.  There 
is no mention of the back in the consultation report.  
Therefore, there is no communication indicating an intent to 
apply for a benefit under the laws administered by VA in 
these documents.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2005); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The veteran also filed a claim for service connection for 
other disorders in February 1994.  There is no indication of 
a claim for the low back or degenerative joint disease.  In 
fact, there is no mention of service connection for a low 
back claim until the veteran filed his claim for secondary 
low back condition in February 1995.  This claim is the one 
on which the current effective date is based, consistent with 
38 C.F.R. § 3.400.  

In light of the foregoing, the February 1, 1995, date of 
claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection.  It is recognized that the competent evidence 
reflects the veteran suffered from orthopedic problems and 
possible degenerative joint disease of the lumbar spine 
stemming from the 1973 automobile accident prior to the 
assigned effective date, but the law requires that VA assign 
an effective date that is the later of the date entitlement 
arose or date of receipt of the claim.  Accordingly, an 
effective date earlier than February 1, 1995, must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than February 1, 
1995, for the grant of entitlement to service connection for 
degenerative joint disease of the lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


